109 U.S. 650
3 S.Ct. 426
27 L.Ed. 1064
ALBRIGHT and othersv.EMERY.
January 7, 1884.

A. S. Worthington, for appellants.
John W. Ross and S. S. Henkle, for appellee.
BLATCHFORD, J.


1
In a suit in equity brought in the supreme court of the District of Columbia, by the firm of Langdon, Albright & Co., against Samuel Emery, Sr., and five other persons, that court, in special term, made a decree setting aside an assignment made to two of the defendants, directing the manner in which receivers in the suit should distribute a fund in their hands, directing the clerk to pay to the plaintiffs the whole of a fund in the registry of the court, directing the defendant Emery to pay to the plaintiffs $1,232.37, with interest from July 14, 1879, adjudging Emery to be indebted to the plaintiffs in the further sum of $14,818.98, with interest from July 20, 1877, and the defendant Sailer to be liable to them for the same amount, and awarding execution as at law therefor against them or either of them. From that decree Emery appealed to that court in general term, in his own behalf; Sailer declining, in open court, to appeal. The court in general term made a decree reversing the decree in special term so far as it charged Emery, and dismissing the bill as to him. From that decree the plaintiffs have appealed to this court. It is not necessary to consider the question whether the bill, if demurred to, or if the facts alleged in it were sustained by the proofs, would lie, as setting forth a case for the cognizance of a court in equity, because we are of opinion that the proofs do not establish the allegations of the bill, so far as they affect Emery, in respect to any relief prayed against h m in the bill, or any relief granted against him by the court in special term, and that no part of the relief contended for in the assignments of error made by the appellants is warranted by the proofs.


2
The decree of the court in general term is affirmed.